DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-8, 9-10, 12 & 14 have been presented for examination based on the amendment filed on 1/11/2021.
Claim interpretation under 35 USC 112(f)/6th is presented below.
Claim(s) 1, 3-4, 6-8, 9 are rejected under 35 U.S.C. 101.
Claims 1, 3-4, 6-8, 10 and 12 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PGPUB/Patent No. 20100083196  by Liu; Yu.
Claims 9 & 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB/Patent No. 20100083196  by Liu; Yu., in view of CN 1453203 by Wen Feina (date: 11-2003).
This action is made Final.
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.7:
Rejection under 35 U.S.C. 101 
Claims 1-3 and 9 were rejected under 35 U.S.C. § 101 as being directed to the unpatentable subject matter of an abstract idea without significantly more. 
This rejection is moot in view of the amended claims. As shown in amended claim 1, the claim is directed to significantly more than just an abstract idea of a mental process. That is, the abstract idea is integrated into a practical application in amended claim 1 by explicitly reciting "manufacturing the device based on the extracted structure and the tuning parameter." Clearly, the manufacturing of a device is not an abstract concept. Thus, the claims, as amended, are directed to eligible subject matter.

(Response 1) MPEP 2106.05(h) states 
…Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to 
In this case merely stating the manufacturing the device based on the extracted structure and the tuning parameter is an attempt to generally link the use of the judicial exception (computation of tuning parameters) to a particular technological environment (manufacturing). There is no improvement in the process of manufacturing the device, other than improvement in the algorithm that determines the tuning parameters. Therefore the generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea. Also see the MPEP 2106.5(f), as application to tuning parameters to manufacturing of device is invokes computers or other machinery merely as a tool to perform an existing process.
(Argument 2) Applicant has argued in Remarks Pg.:
Rejections under 35 U.S.C. 102 and 103 
Claims 1-8 and 10-13 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0083196 by Liu. 
Claims 9 and 14 were rejected under 35 U.S.C. § 103 as being unpatentable over Liu, in view of CN 1453203 to Wen et al. ("Wen").
In response to the rejections under § 102 and § 103, Applicant submits that Liu does not expressly or inherently disclose "the step of outputting the extracted structure and the tuning parameter includes the steps of. performing cluster analysis in regard to the narrowed design data; performing correlation analysis in each cluster formed by the cluster analysis; and outputting design data and a tuning parameter in the cluster obtained as the result of the correlation analysis," as recited in amended claim 1. 
With regard to these features from claim 5, the Office Action relies on the disclosures of Liu in paragraphs [0047]-[0080] and FIGS. 6-10, but the cited portion of Liu does not disclose the aforementioned features of amended claim 1. Instead, Liu simply discloses determining which data points are closest to the origin and plotting points on a curve connecting the pareto optimal solutions called "a pareto curve." See, e.g., ¶[0048]. Liu is silent with regard to performing cluster analysis and performing correlation analysis in each cluster formed by the cluster analysis.

    PNG
    media_image1.png
    565
    466
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    641
    474
    media_image2.png
    Greyscale
(Response 2) Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Liu teaches cluster analysis in Fig.25-28 as process of generating Pareto optimal solution for individual parameters as identified in Fig.20 step 8-10. The correlation is performed via accounting for plurality of parameters and combining them for Entire Pareto optimal solution as seen in Fig.22 [0096] and Fig.20 step 11-13. This was taught as optimal solution and also previously mapped in the [0079]-[0080]. The additional mapping just shows how the Entire Pareto optimal solution is achieved. Applicant has not claimed or argued what is involved in cluster analysis or correlation steps.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 10 the bolded limitation:
…an extraction unit that extracts a structure compatible with requested characteristics from the database; and 
an output unit that outputs the structure extracted by the extraction unit1 and a tuning parameter for adjusting the structure into ranges of the requested characteristics.

In claim 12 the bolded limitation:
…a judgment unit that judges whether the one structure extracted by the extraction unit1 is within the ranges of the requested characteristics; and 
an analysis unit that performs correlation analysis between the: structure and the characteristics when the extracted one structure is not within the ranges of the requested characteristics as the result of the judgment by the judgment unit1, and the output unit1outputs a structure and a tuning parameter obtained by the analysis unit from the result of the correlation analysis.

In claim 13 the bolded limitation:
…the extraction unit narrows down design data of structures compatible with the requested characteristics from the database, the device designing apparatus further comprises an analysis unit that performs cluster analysis in regard to the design data narrowed by the extraction unit1and performs correlation analysis in each cluster formed by the cluster analysis, and the output unit1outputs design data and a tuning parameter in the cluster obtained by the analysis unit from the result of the correlation analysis.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Interpretation In view of lack of response
For claim 10, the extraction unit is mentioned in specification ¶ [0037], [0040], [0043]-[0045], [0050], [0061], [0068], [0075], and [0077]. While the cited paragraphs disclose the function performed by the extraction unit, none of the cited paragraphs disclose the structure/implementation details of the extraction unit. Hence going forward the extraction unit is not interpreted under 35 USC 112/6th. Similarly, there is no structure/implementation details of the found for the output unit, judgement unit, and analysis units. 
Applicant has not provided any response or specific mapping to structures for any or either of the units.
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-4, 6-8, 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  Claims 1-9 are directed to Abstract Idea specifically.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps recite conventional elements in a computer system (database access) which do not add significantly more.
Claim 1 analysis:
Evaluate Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? Claim 1 is directed to a device designing method (process), representing one of the statutory categories.
Evaluate Step 2A Prong One: Does the claim recite an abstract idea, law of nature or natural phenomenon? Claim 1 recites the following steps: 
extracting a structure compatible with requested characteristics from a database in which each structure of a device is associated with characteristics; and 
outputting the extracted structure and a tuning parameter for adjusting the structure into ranges of the requested characteristics.

The extracting step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic database component, which acts as data store. Thus the steps of extracting and outputting the extracted structure are metal concept that can be 
Claim 2 limitations added to claim 1 adds to the mental steps of changing the structure parameter and storing the results in database. These limitation are mental steps associated with observation, evaluation and postsolution activity associated with data storage. Use of database as discussed above does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 5 limitations added to claim 1 which recite steps of performing cluster analysis, performing correlation analysis and outputting are considered mental steps associated with observation, evaluation and besides the citation of generic database are directed to abstract idea/mental step and use of database does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Evaluate Step 2A Prong Two:
Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Claim 1 above recites:
extracting a structure compatible with requested characteristics from a database in which each structure of a device is associated with characteristics; and 
outputting the extracted structure and a tuning parameter for adjusting the structure into ranges of the requested characteristics.

The additional elements claimed viz, a database, is recited at a high level of generality, merely as a source of information and therefore does not integrate the 
Evaluate Step 2B:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than source of data. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. This is also considered as post solution activity  as it hinges on several factors such as whether the extra-solution limitation is well known. (See Bilski v. Kappos). In this case using database to retrieve data bases on certain characteristics (query) is well known. Also Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo. See MPEP 2106.05(g).
For at least the reasons above the claim 1 is rejected as being an abstract idea.
Claim 3 claims steps of judging and performing correlation analysis and outputting are considered as mental steps associated with observation, evaluation and besides the citation of generic database are directed to abstract idea/mental step and use of database does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 4 performs the simulation (not considered a mental step) and therefore is not rejected under 101.
Claim 6 performs the simulation (not considered a mental step) and therefore is not rejected under 101. Dependent claims 7-8 are not considered as abstract idea due to their dependency from claim 6.
Claim 9 does not narrow the claim 1 further and device being a MEMS device does not further limit the method claim for the purposes of this analysis and claim 1 analysis is applicable and used here to reject claim 9. 
---- This page is left blank after this line ----
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-8, 10 and 12 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PGPUB/Patent No. 20100083196  by Liu; Yu.
Regarding Claim 1 
Liu teaches a device designing method (Liu: Fig.1) comprising the steps of: extracting a structure compatible with requested characteristics from a database in which each structure of a device is associated with characteristics (Liu: [0042]-[0045] Fig.1-4 showing process to exact the optimal solution/component from the circuit configuration library storage 2 based on the specification 3; e.g. See OTA example in [0043] “…FIG. 2 schematically depicts that two different circuit configurations are registered for the buffer” for a options of a structure from the library/database), each of the requested characteristics  (Liu : Fig.3 [0043] showing direct characteristics (e.g. [0043] “…constraint condition by manufacturing conditions (a process, a design rule (the gate length L, gate width W and the like), a constraint condition (a matching condition, size proportional condition, and constraint condition between parameters) by the circuit operation principle and a constraint condition (an operational voltage, temperature and input condition) by a system requirement”) having a range of acceptable values (Liu: Fig.3 e.g. a design rule (the gate length L, gate width W and the like), which Fig.3 shows as range of length and widths, also see temperature as range between -40°C and 90°C) ; and outputting the extracted structure and a tuning parameter for adjusting the structure such that the characteristics of the structure are within the ranges of the requested characteristics (Liu: [0046] “[0046] Next, an operation of the automatic circuit design apparatus will be explained by using FIGS. 5 to 19. First, the circuit configuration selection unit 4 selects, from the circuit configuration library storage 2, the circuit configurations having possibility that the requirement specification stored in the specification data storage 3 is satisfied and also having the designated characteristics and function (FIG. 5: step S1). …”; & [0084]-[0085] show turning of parameters x1, x2, xn to achieve the optimal solution; e.g. range as in Fig.3 design rule and system requirement, Also see Fig.4 where it teaches requested characteristics as requirements; “[0045] Furthermore, FIG. 4 depicts an example of data stored in the specification data storage 3. The requirement specification defines a characteristic value to be satisfied in the entire circuit, for each item, and a value is defined for each item such as the consumed electric current, THD, DC gain and the bandwidth in the example of FIG. 4. Other items may be adopted. The value of the item is defined according to the design object. Incidentally, in this embodiment, the specification data storage 3 also stores data indicating what type of function and characteristics are required for the circuit (e.g. a buffer) to be designed”) and manufacturing the device based on the extracted structure and the tuning parameter  (Liu: [0128] “  When the processing of the step S5 and subsequent steps in FIG. 5 is carried out almost similar to the first embodiment after the aforementioned processing is carried out, it becomes possible to automatically identify the optimal solutions that the manufacturing yield, which is ideally almost 100% at the manufacturing, is realized,... ” [0140]); wherein in regard to each structure parameter determining the structure of the device, characteristics obtained by performing a simulation while exhaustively changing the structure parameter in a manufacturable range and the structure parameter used for the simulation are stored in the database while being associated with each other (Liu: [0044] & Fig.2-3 showing exhaustive list of each parameter value with performance parameter & structure type stored in database – list as in Fig.9, e.g. manufacturable range as in Fig.3 design rule and system requirement); the step of extracting the structure compatible with the requested characteristics from the database narrows down design data of structures compatible with the requested characteristics from the database (Liu: [0046] & Fig.5, [0073]-[0076] Fig.17-18, and specifically also see Fig.16 Step S63 with “NO” option – meaning more than one solution e.g. solution P1 and P2 in Fig.19); and the step of outputting the extracted structure and the tuning parameter includes the steps of: performing cluster analysis in regard to the narrowed design data (Liu:[0047]-[0080] Fig.6-10; Also see Fig.25-28 [0099]-[0112] referring to Fig.6 showing the cluster as C.sub.Disp, which is further processed to obtain the desired performance solution); performing correlation analysis in each cluster formed by the cluster analysis (Liu:[0079]-[0080] – correlation analysis as correlating the pareto optimal solution to the closest stored solution(from database 2 of actual solution/components), For Cluster analysis -  see Fig.25-28 [0099]-[0112] referring to Fig.6 showing the cluster as C.sub.Disp, which is further processed to obtain the desired performance solution; More specifically, Fig.20-22 shows the correlation analysis in steps 8-13, where individual pareto optimal solutions (via cluster analysis as shown in Fig.25-28) are correlated to get the entire pareto optimal solution, [0091]-[0096] showing combinations of different parameters); and outputting design data and a tuning parameter in the cluster obtained as the result of the correlation analysis (Liu:[0081]-[0085] show turning of parameters x1, x2, xn to achieve the optimal solution; More than one solution as in [0086]-[0087]).
Regarding Claim 2
(Cancelled)
Regarding Claim 3 (Dependency updated to claim 1)
Liu teaches the step of extracting the structure compatible with the requested characteristics from the database extracts one of structures compatible with the requested characteristics from the database (Liu: [0046] & Fig.5, [0073]-[0076] Fig.17-18, and specifically also see Fig.16 Step S63 with “Yes” option – meaning only one solution e.g. solution P3, Also [0087]-[0088] show P3 in Fig.19 , and the step of outputting the extracted structure and the tuning parameter includes the steps of: judging whether the extracted one structure is within the ranges of the requested characteristics (Liu:[0066]-[0080] Fig.16-18, Also see Fig.1 elements 8-13, Fig.7 S23); performing correlation analysis between the structure and the characteristics when the extracted one structure is not within the ranges of the requested characteristics as the result of the judgment (Liu:[0079]-[0080] – correlation analysis as correlating the pareto optimal solution to the closest stored solution(from database 2 of actual solution/components)); outputting a structure and a tuning parameter obtained as the result of the correlation analysis (Liu:[0081]-[0085] show turning of parameters x1, x2, xn to achieve the optimal solution).
Regarding Claim 4
Liu teaches further comprising the step of adjusting the structure outputted as the result of the correlation analysis by using the tuning parameter and performing a simulation of detailed design in regard to the adjusted structure (Liu:[0085]).
Regarding Claim 5
(Cancelled) 
Regarding Claim 6 (Dependency updated to claim 1)
Liu teaches further comprising the step of adjusting the structure in conformity with the design data in the cluster outputted as the result of the correlation analysis by using the tuning parameter and performing a simulation of detailed design in regard to the adjusted structure (Liu:[0083]-[0087]).
Regarding Claim 7 (Dependency updated to claim 1)
Liu teaches wherein: the narrowed design data are design data of structures compatible with the requested characteristics extracted in a characteristic space having axes of the characteristics regarding the requested characteristics (Liu:[0086]-[0088] clustering P0 near P1-P3), and in regard to the narrowed design data, the cluster analysis forms clusters in the vicinity of the narrowed design data in a characteristic-structure space having axes of the characteristics regarding the requested characteristics and the parameters of the structure (Liu:[0082]-[0084]).
Regarding Claim 8
Liu teaches wherein the correlation analysis extracts the tuning parameter by analyzing characteristics of each cluster formed by the cluster analysis, assigning ordinal ranks to the clusters from the viewpoint of ease of manufacture, and analyzing correlation between the structure and the characteristics in each of the clusters (Liu:[0079]-[0084]).
Regarding Claim 10 (Updated 10/19/2021)
Liu teaches device designing apparatus (Liu: Fig.1 & 33) comprising: a database in which each structure of a device is associated with characteristics (Liu: Fig.1 elements 1 & 2, Fig.3, 9 & [0042]); an extraction unit that extracts a structure compatible with requested characteristics from the database (Liu: [0042]-[0045] Fig.1, 3-4 showing process to exact the optimal solution/component each of the requested characteristics  (Liu : Fig.3 [0043] showing direct characteristics (e.g. [0043] “…constraint condition by manufacturing conditions (a process, a design rule (the gate length L, gate width W and the like), a constraint condition (a matching condition, size proportional condition, and constraint condition between parameters) by the circuit operation principle and a constraint condition (an operational voltage, temperature and input condition) by a system requirement”) having a range of acceptable values (Liu: Fig.3 e.g. a design rule (the gate length L, gate width W and the like), which Fig.3 shows as range of length and widths, also see temperature as range between -40°C and 90°C); an output unit that outputs the structure extracted by the extraction unit and a tuning parameter for adjusting the structure such that the characteristics of the structure are within the ranges of the requested characteristics (Liu: [0046] “[0046] Next, an operation of the automatic circuit design apparatus will be explained by using FIGS. 5 to 19. First, the circuit configuration selection unit 4 selects, from the circuit configuration library storage 2, the circuit configurations having possibility that the requirement specification stored in the specification data storage 3 is satisfied and also having the designated characteristics and function (FIG. 5: step S1). …”; & [0084]-[0085] show turning of parameters x1, x2, xn to achieve the optimal solution; e.g. range as in Fig.3 design rule and system requirement, Also see Fig.4 where it teaches requested characteristics as requirements; “[0045] Furthermore, FIG. 4 depicts an example of data stored in the specification data storage 3. The requirement specification defines a characteristic value to be satisfied in the entire circuit, for each item, and a value is defined for each item such as the consumed electric current, THD, DC gain and the bandwidth in the example of FIG. 4. Other items may be adopted. The value of the item is defined according to the design object. Incidentally, in this embodiment, the specification data storage 3 also stores data indicating what type of function and characteristics are required for the circuit (e.g. a buffer) to be designed”); and a device processing apparatus that manufactures the device based on the extracted structure and the tuning parameter (Liu: [0128] “  When the processing of the step S5 and subsequent steps in FIG. 5 is carried out almost similar to the first embodiment after the aforementioned processing is carried out, it becomes possible to automatically identify the optimal solutions that the manufacturing yield, which is ideally almost 100% at the manufacturing, is realized,... ”; [0140]); wherein in regard to each structure parameter determining the structure of the device, characteristics obtained by performing a simulation while exhaustively changing the structure parameter in a manufacturable range and the structure parameter used for the simulation are stored in the database while being associated with each other (Liu: [0044] & Fig.2-3 showing exhaustive list of each parameter value with performance parameter & structure type stored in database – list as in Fig.9, e.g. manufacturable range as in Fig.3 design rule and system requirement); the extraction unit narrows down design data of structures compatible with the requested characteristics from the database (Liu: [0046] & Fig.5, [0073]-[0076] Fig.17-18, and specifically also see Fig.16 Step S63 with “NO” option – meaning more than one solution e.g. solution P1 and P2 in Fig.19); the device designing apparatus further comprises an analysis unit that performs cluster analysis (Liu:[0047]-[0080] Fig.6-10; Also see using individual pareto optimal solution as cluster analysis --- Fig.25-28 [0099]-[0112] referring to Fig.6 showing the cluster as C.sub.Disp, which is further processed to obtain the desired performance solution) in regard to the design data narrowed by the extraction unit and performs correlation analysis in each cluster formed by the cluster analysis (Liu:[0079]-[0080] – correlation analysis as correlating the pareto optimal solution to the closest stored solution(from database 2 of actual solution/components), For Cluster analysis -  see Fig.25-28 [0099]-[0112] referring to Fig.6 showing the cluster as C.sub.Disp, which is further processed to obtain the desired performance solution; More specifically, Fig.20-22 shows the correlation analysis in steps 8-13, where individual pareto optimal solutions (via cluster analysis as shown in Fig.25-28) are correlated to get the entire pareto optimal solution, [0091]-[0096] showing combinations of different parameters); and the output unit outputs design data and a tuning parameter in the cluster obtained by the analysis unit from the result of the correlation analysis(Liu:[0081]-[0085] show turning of parameters x1, x2, xn to achieve the optimal solution; More than one solution as in [0086]-[0087]).
Regarding Claim 11
(Cancelled)
Regarding Claim 12 (Dependency updated to claim 10)
Liu teaches wherein: the extraction unit extracts one of structures compatible with the requested characteristics from the database (Liu: [0046] & Fig.5, [0073]-[0076] Fig.17-18, and specifically also see Fig.16 Step S63 with “Yes” option – , the device designing apparatus further comprises: a judgment unit that judges whether the one structure extracted by the extraction unit is within the ranges of the requested characteristics (Liu:[0066]-[0080] Fig.16-18, Also see Fig.1 elements 8-13, Fig.7 S23); and an analysis unit that performs correlation analysis between the structure and the characteristics when the extracted one structure is not within the ranges of the requested characteristics as the result of the judgment by the judgment unit (Liu:[0079]-[0080] – correlation analysis as correlating the pareto optimal solution to the closest stored solution(from database 2 of actual solution/components )), and the output unit outputs a structure and a tuning parameter obtained by the analysis unit from the result of the correlation analysis (Liu:[0081]-[0085] show turning of parameters x1, x2, xn to achieve the optimal solution).
Regarding Claim 13 
(Cancelled)
---- This page is left blank after this line ----
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9 & 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB/Patent No. 20100083196  by Liu; Yu., in view of CN 1453203 by Wen Feina (date: 11-2003).
Regarding Claim 9 & 14 (Dependency updated to claim 1/10)
Teachings of Liu are shown in parent claim 1/10. Liu does not explicitly teach the device is a MEMS device.
Wen teaches wherein the device is a MEMS device (Wen: Pg.5 ¶2-4).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Wen to Liu to each other. The motivation to combine Lui & Wen would have been that Liu discloses the problem of non-trivial optimal solution selection for components that have different parameters that must be matched and Wen (Wen: Pg. 5¶ 5- 6 ¶1) teaches that MEMS parts suffer from same issue to finding the correct part/solution. Further both are analogous arts in the field of analysis required for part/component/ solution retrieval from database based on complex inputs (Wen Pg.2¶4, Liu: Abstract).
---- This page is left blank after this line ----


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
---- This page is left blank after this line ----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Monday, April 19, 2021


	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The bolded unit in this limitation recites an extraction unit/judgement unit, which itself is/are recited as a function, so the respective bolded units are also considered without reciting sufficient structure to perform the recited function.